DETAILED ACTION
This office action is in response to Applicant’s Request for Continued Examination of 10/18/2021. Amendments to claims 1, 7, 11-13, 18 and 19 have been entered.  Claims 2, 3, 14 and 15 have been cancelled.  Claims 1, 4-13 and 16-20 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-13 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a system, claim 13 is directed to a process and claim 19 is directed to a non-transitory computer-readable media executed on a machine; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps to manage an insurance policy, i.e. update the premium for a risk mitigation contract, which is a fundamental economic practice and commercial or legal interaction and thus grouped as Certain Methods of Organizing Human Activity.  Receiving a risk relationship with a set of attribute values, 
	The following italicized limitation steps of claim 1 set forth the abstract idea of managing an insurance policy, i.e. updating the premium for a risk mitigation contract:
[1] “(i) receive an indication of a selected risk relationship, between the enterprise and a user representing a customer of the enterprise, ……, including the associated set of existing attribute values,”  This is retrieving a selected insurance policy and parameters pertaining to it.  This is disclosed in the specification in at least FIG.16. An insurance policy is a contract, which is abstract, used to mitigate risk, which is also abstract.  This step can also be completed manually but for the nominal recitation of the “database”.  For instance, an insurance broker can pull a tangible file of papers from a file cabinet that represents a customer’s insurance policy.  
[2] “(ii) supplement the existing attribute values with third-party data, governmental data, payroll data, and credit score data,”  This is merely adding data/information to be used in the abstract idea.  The type and specificity of the intangible data does not make the abstract idea any less abstract.
[3] “(iii) arrange to display at least some of the supplemented existing attribute values ……”,  Merely displaying data in an arranged manner is an abstract concept no matter the nominal recitation of the “interactive user interface display”. 
(iv) receive, ……, adjustments to at least some of the supplemented existing attribute values, wherein the information …… is automatically and dynamically configured based on the received adjustments and at least one pre-determined logic rule, ……”  Receiving and updating information based on a rule is an abstract concept.  The fact that the information/data is uploaded and extracted via a file is an additional element and is analyzed in the following paragraph number 6 below. 
[5] “(v) when an adjusted attribute value differs from a supplemented existing attribute value by more than a pre-determined threshold amount, request a confirmation ……”  This is merely a comparison of data or values, i.e. numbers, which can be performed mentally but for the generic computing elements.  Requesting confirmation from a customer is merely part of the abstract idea.
 [6] “(vi) receive, ……., an indication that adjustments to supplemented existing attribute values have been completed,”  This is claimed at a very high level of generality and is merely receiving, from the customer, that they are finished adjusting values. 
[7] “(vii) responsive to the received indication, automatically estimate an adjusted resource value, representing an adjusted insurance premium for the customer, ……”  This is the outcome of updating the cost of the insurance policy, i.e. risk mitigation contract.  The machine learning algorithm is an additional element to be analyzed below in paragraph 6. 
[8] “(viii) transmit an indication of the adjusted resource value to the …… user ……,” This is merely transmitting information but for the nominal recitation of generic computing elements.
The web site, communication port, server, user interface display, communication network, email server, calendar function and workflow application are analyzed, in paragraph 6 below, as additional elements to the abstract idea.

Under step 2A, prong 2, this judicial exception is not integrated into a practical application.  In particular, the claim only recites using computing devices, i.e. processors with memory suitably programmed, and computing technology claimed at a very high level of generality to perform the steps of receive, supplement, arrange, receive, automatically and dynamically configured, uploading an attachment file, extracting, request, receive, estimate, transmit, prepopulate, facilitate and transmit.  The computing elements are recited at a very high level of generality, such as a server(s), i.e. processor with memory, a data store and a user device with an interactive display communicating over a generic network.   A plain reading of Applicant’s specification clearly discloses these computing elements as any commercially available, generic, off-the-shelf, computing element that can be suitably programmed, see at least paragraphs [0027-0028] and [0049-0050].  The additional element of uploading an attachment file is an insignificant extra-solution activity in that obtaining data from an uploaded document was well-understood, routine and conventional activity at the time of the instant claims. Using a 
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computing components suitably programmed with known technology performing as expected to perform the receive, supplement, arrange, receive, automatically and dynamically 
	The process of claim 1 is considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  The machine learning algorithm is recited so generally such that it is merely a series of steps programmed on a computer to calculate a result akin to performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."). Using an uploaded file from which data is extracted, i.e. OCR or cell label as is disclosed in the specification, is merely data gathering for the abstract idea of managing an insurance policy, i.e. updating the premium for a risk mitigation contract, which is a business practice. Furthermore, the insignificant extra-solution activity claimed such as the receiving, storing, retrieving and sending of information is akin to the well-receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). Claims 1, 13 and 19 are patent ineligible over 35 U.S.C. 101 for these reasons
Dependent claims 4-12, 16-18 and 20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 4-6, 16 and 17 merely refine and define what the pre-determined rule consists of.  Merely defining the information contained in a business rule is an abstract concept and not inventive.  Claims 7 and 18 merely state the well-understood, routine and conventional insignificant extra-solution activity of storing data, see MPEP 2106.05(d)(II).  Claim 8 merely recites, at a high level of generality, known modes of communication in a generic technical environment, e.g. a server.  Claims 9 and 20 clearly refine the abstract idea to the area of insurance, i.e. risk mitigation through payment of a contractual agreement.  Claim 10 merely 
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of steps to manage an insurance policy, i.e. update the premium for a risk mitigation contract, further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps to manage an insurance policy, i.e. update the premium for a risk mitigation contract) on one or more computers suitably programmed to manipulate information, and are considered to amount to nothing more than requiring a generic computer system (e.g. servers with processors and memory suitably programmed with known technology, displays and data stores) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps to manage an insurance policy, i.e. update the premium for a risk mitigation contract) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection of current claims 1, 4-13 and 16-20, see Remarks, filed 10/18/2021, have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of current claims 1, 4-13 and 16-20 has been withdrawn. 
Applicant’s arguments filed in the Remarks dated 10/18/2021 with respect to the 35 U.S.C. 101 rejection of claims 1, 4-13 and 16-20 have been fully considered but they are not persuasive. 
On pages 10 and 11 of the Remarks, Applicant argues “For example, in the present invention information may be processed, updated, and analyzed via a back-end-end application server to accurately improve the exchange of information, thus improving the overall efficiency of the system associated with message storage requirements and/or bandwidth considerations (e.g., by reducing the number of messages that need to be transmitted via a network).”, “Thus, the hardware elements arranged and operating as specifically recited in Claim 1 clearly improve the operation of the overall system by reducing the number of messages that need to be exchanged via a computer network (in part by combining information from an existing risk relationship data store with third-party data).” and “Further, a "machine learning algorithm" cannot realistically be implemented without a computer. According to the Final Office Action the proposition that embodiments reduce the number of messages that need to be transmitted is "merely a conclusory statement." Final Office Action, Page 17. Applicants respectfully suggest that embodiments avoid the need of communicating with the remote user device to determine details in an attachment file, data from governmental agencies, etc. and clearly reduce the number of messages which are exchanged for that purpose.”  Examiner respectfully disagrees.
	It appears that Applicant is arguing that by uploading an attachment file, disclosed as “For example, the remote user device might upload an image file, a spreadsheet application, file, etc. in support of updates being made to an electronic record.” in paragraph [0036] of the specification, with adjusted values to an insurance policy, actually improves the efficiency of the underlying technology.  This is purely leveraging computing technology to gather information in ELECTRIC POWER GROUP, LLC v. ALSTOM S.A (EPG hereinafter).  Furthermore, the particular content of said information does not matter within the realm of abstract ideas.  For instance, the bandwidth of the network and storage capacity of the generic memories and data store claimed is not made more efficient by decreasing the amount of data required to process the abstract idea claimed.  Paragraph [0058] of Applicant’s specification makes clear that the arrangement of generic computing elements is of no consequence to the invention itself.  In fact, any number of other configurations may be provided.  The manner in which each of these generic computing elements perform these conventional computing functions, both alone and in combination, may provide an improvement to the abstract idea of  managing an insurance policy, i.e. updating the premium for a risk mitigation contract, but an improved abstract idea is still abstract.
	Applicant further argues, on page 12 of the Remarks, that like Cosmokey Solutions GMBH & CO. vs Duo Security LLC (Cosmokey hereinafter), Applicant’s specification discloses and explains the features in combination that constitute an improvement.  Examiner agrees that Applicant claims that “….. extracting at least one adjustment value from the uploaded attachment file to reduce a number of electronic messages transmitted via a distributed October 2019 Update: Subject Matter Eligibility (2019 PEG hereinafter) which states, on page 11, and under Step 2A, Prong 2, “Note, a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two. However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception.”.  Further, on page 12 of the 2019 PEG, which states “The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification.”  What is the technical improvement of using an uploaded file(s) containing data of which a server can perform optical character recognition and extract specific data from?  That technology has been used well before Applicant’s invention and Applicant is merely leveraging this known technology as it was designed to perform data gathering for the abstract idea of managing an insurance policy.
For these reasons and those presented in the rejection above, Examiner maintains the 35 U.S.C. 101 rejection of claims 1, 4-13 and 16-20. 
	
Conclusion
The prior art made of record and not relied upon which is considered pertinent to applicant’s disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.